DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 7,716,967
Woods et al.
United States Patent 10,490,053
Hummer et al.
Japanese Patent Application Publication 2018-136291
Taro et al.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 4-9, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hummer et al. in view of Taro et al.
With regard to claims 1 and 15 Hummer et al. teach a hydrocarbon leak detecting device having a position-securing strap (reference items 106 and 108) that will be attached to a pipeline.  The position-securing strap has a locking mechanism for securing the strap to a test site.  See, for example, column 4 (lines 52-60).  The position-securing strap has at least one sensing element (reference item S) capable of detecting volatile organic compounds (VOCs); i.e., hydrocarbons that can include benzene, xylene, and toluene.  See column 8 (lines 65-68) through column 9 (lines 1-3).  The sensor can be positioned along a face of the position-securing strap as seen at least in figure 6.  The sensor can include a sensing element (reference item SU), communications (reference item 22), and a power source (reference item 24) as seen at least in figure 5.  Hummer et al. teach that each sensor can be provided with a light such as a light emitting diode (LED).  See column 6 (lines 24-32) and column 7 (lines 27-34).
	Hummer et al. teach that the leak detecting device can have an LED, and the LED appears to be used to determine if there is a functionality issue with the sensor.  One of ordinary skill would understand that faults with the measured data (numerous null or out-of-range measurements, for example) would be included in the "illuminate in response to a sensor measurement".  Furthermore, Taro et al. teach that it is known to provide LEDs (reference item 30) that are illuminated in response to a gas sensor measurement.  
	It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Hummer et al. with the teachings of Taro et al. in order to provide an additional LED for each sensor for the predicable benefit of alerting a user that the there is a gas leak when a remote indication is not available.
	With regard to claim 2 Hummer et al. teach that the sensor has at least one power source (figure 1: reference item 24 or figure 9: reference items 110 and 112) operably coupled to the sensors.
With regard to claim 4 Hummer et al. teach that the locking mechanism can include a magnetic material.  See, again, column 4 (lines 52-60).  Official notice is hereby taken that known magnetic materials include metals such as iron, and can be in the form of stainless steel which has a resistance to rust formation.  See also column 6 (lines 1-12).
With regard to claim 5 Hummer et al. teach that the locking mechanism can include a non-metallic material including hook-and-loop fasteners.  See, again, column 4 (lines 52-60).  See also column 6 (lines 1-12).
With regard to claim 6 Hummer et al. teach that the sensing element can include multiple sensing units where each sensing unit detects a specific chemical.  See column 8 (lines 19-24). 
With regard to claim 7 both Hummer et al. and Taro et al. teach the use of LEDs.
With regard to claims 8 and 9 Hummer et al. teach that the power source can include batteries, solar power, or electromagnetic energy via an antenna.  See column 4 (lines 5-15).
With regard to claims 16 and 17 Hummer et al.'s position-securing strap will be attached to the flange on a pipeline, and the pipeline will transport hydrocarbons.
With regard claim 18 the LEDs as mentioned in Taro et al. will illuminate when a gas is detected by the gas sensor.
With regard to claim 19 one of ordinary skill can provide gas sensors that can detect gas at a desired concentration.  Note also that the Hummer et al. teach using sensors such as from United States Patent 8,629,7770, which mention detection at least at 1 ppm.  Furthermore, the applicant admits to preferring the Ventis MX4 multi-gas sensor which has a detection capability of 1 ppm or even 0.1 ppm.
With regard to claim 20 one of ordinary skill would know to operate the gas sensors continuously during a test period so that leaks can be detected.
Claims 3 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hummer et al. and Taro et al. as applied to claim 1 above, and further in view of Woods et al.  
First, from the present application it is stated:
The locking mechanism 112 may be any mechanism able to engage the position securing strap 110 and maintain the location of the position securing strap 110. For example, the locking mechanism 112 may be a buckle, a tie down winch, a pinch down adjustable strap lock, a slide pinch clip, or a ratchet binder. One skilled in the art will appreciate that a variety of locking mechanisms 112 in addition to those listed here may also be used.
Furthermore, Hummer et al. teach that it is known to provide a position-securing strap having a locking mechanism.  See, for example, column 4 (lines 52-60):
Depending on the particular application, the sensors can be embedded in either a flexible strip, foam or sponge or other material that can be wrapped in durable fabric capable of withstanding extreme temperatures, humidity and other harsh conditions and fastened to a pipe flange using hook-and-loop fasteners, elastic, pins, magnets, insulation, neoprene, polyethylene foam, advanced composites and plastics, rubber, fiberglass acrylic industrial adhesive tape, or other securements.

    PNG
    media_image1.png
    253
    503
    media_image1.png
    Greyscale
Hummer et al. may not expressly teach the claimed locking means.  Woods et al. also teach a leak detecting device having a position-securing strap (reference item 400).  Woods et al. show various locking mechanisms including a first buckle type (figure 11, reproduced herein) and a second buckle type (figures 12 and 13). The position-securing strap shown last least figure 11 has a portion that extends beyond the locking mechanism.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Hummer et al. and Taro et al. with the teachings of Woods et al. in order to provide a known locking mechanism that includes a strap portion that extends beyond the locking mechanism for the predicable benefit of allowing the position-securing strap to be able to securing to pipe sections having different diameters.
With regard to claim 10 Hummer et al.'s position-securing strap can have a length that is adjustable.  See column 10 (lines 51-59).
With regard to claim 11 the position-securing strap is shown above is, of course, removably engageable from the locking mechanism.

    PNG
    media_image2.png
    233
    431
    media_image2.png
    Greyscale
With regard to claims 12-14 Woods et al. teach that the position-securing strap can include one or two ribs (reference items 1710, 1810, 1820) located on an inner face of the position-securing strap (reference item 410) as shown in figures 17 and 18.  These ribs allow the position-securing strap to be properly located on the flanges (reference item 114 and 124) of a pipeline.
	With regard to claim 13 the Hummer et al.'s pins or Woods et al.'s ribs will extend radially inward.
With regard to claim 14 one of ordinary skill can select a desired length of Hummer et al.'s pins or Woods et al.'s ribs to allow the position-securing strap to be secured to the pipe flanges.
Additional Prior Art

    PNG
    media_image3.png
    470
    771
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    183
    576
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    317
    579
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    416
    473
    media_image6.png
    Greyscale
United States Patent 10,36,178 to Ling et al. teach a leak detecting device having a position-securing strap such as shown in figure 1 (reference items 120, 128, 130).  Ling et al. teach that the leak detecting device can be attached to pipe couplings such as those found in the oil and gas industry.  On or more sensing elements is positioned along a face of the position-securing strap.  The sensing elements have a substrate (reference item 106) along with a sensor (reference item 102), a power source (reference item 132), and a communications device (reference item 104).  The position-securing strap can be provided with a locking mechanism (reference item 124 and 126) to secure the strap to a test site.  The position-securing strap can be adjustable in length.  As shown at least with figure 13 the position-securing strap is provided with one or more sensing elements (reference items 1304 and 1306) positioned along one or more strap faces (reference item 316).  The position-securing strap can be provided with a locking mechanism to secure the strap to a test site.  Example locking mechanisms, such as those shown in figures 1 and 14, can include a hole/engagement member (reference items 124 and 126), hook-and-loop (reference item 1408), and a clamp (reference item 1418).  The sensing elements can include a sensor (reference item 102), a power source (reference item 132), and a communications device (reference item 104).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to schedule interviews using the USPTO's Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system go to https://ppair-my.uspto.gov/pair/PrivatePair. Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are questions on accessing Private PAIR.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856